UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1187


MICHAEL PETWAY, a/k/a Micheal Petway,

                Petitioner,

          v.

NATIONAL LABOR RELATIONS BOARD,

                Respondent.



On Petition for Review of an          Order    of   the   National   Labor
Relations Board. (05-CA-35363)


Submitted:   August 23, 2011                  Decided:    August 30, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ardra Monique O’Neal, Washington D.C., for Petitioner.     Linda
Dreeben, Deputy Associate General Counsel, Joel Frank Dillard,
Eric Gray Moskowitz, Abby Propis Simms, NATIONAL LABOR RELATIONS
BOARD, Washington, D.C.; Wayne R. Gold, NATIONAL LABOR RELATIONS
BOARD, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael      Petway   petitions   this    court    to    review     the

refusal of the General Counsel of the National Labor Relations

Board   (“NLRB”)      to    issue   a   complaint    against    Petway’s      former

employer, Doyle Printing and Offset Company, Inc.                      Pursuant to

the National Labor Relations Act, the General Counsel “ha[s]

final authority, on behalf of the [NLRB], in respect of the

investigation of charges and issuance of complaints.”                    29 U.S.C.

§ 153(d)      (2006).          “[T]he     [NLRB]’s     General        Counsel     has

unreviewable discretion to refuse to institute an unfair labor

practice complaint.”           Vaca v. Sipes, 386 U.S. 171, 182 (1967);

see Wellington Mill Div., W. Point Mfg. Co. v. NLRB, 330 F.2d

579,    590    (4th     Cir.   1964)    (stating     that    General     Counsel’s

“refusal to [issue a complaint] is final and unappealable”).

Therefore, we lack jurisdiction over Petway’s appeal.

              Accordingly, we dismiss the petition for review.                    We

dispense      with    oral     argument    because     the   facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                          2